Citation Nr: 0411351	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-17 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had active service from November 1941 to December 
1941, beleagured service from December 1941 to April 1942, was a 
prisoner of war (POW) of the Japanese government from April 1942 
to September 1942, was in no casualty status from September 1942 
to July 1945, and had active service from July 1945 to May 1946.  
He died in August 1987.  The appellant is the veteran's surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  A notice of disagreement was 
received in September 2002, a statement of the case was issued in 
October 2002, and a timely substantive appeal was received in 
November 2002. 

The appellant testified at a hearing before the undersigned in 
October 2003.  A transcript of the hearing is now part of the 
record before the Board.  The appellant is unrepresented in her 
appeal.      


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1987, due to congestive heart 
failure.

2.  At the time of the veteran's death, service connection was in 
effect for no disability. 

3.  The preponderance of the evidence indicates that the cause of 
the veteran's death was not incurred in or chronically aggravated 
by his military service or during any applicable presumptive 
period following service.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or aggravated 
by military service or during any presumptive period.  38 U.S.C.A. 
§§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103, must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  In this case, the initial RO decision in May 2002 was 
made after effective notice was made in a letter from the RO to 
the appellant dated November 2001.  In the letter, the appellant 
was notified of the type of evidence needed to substantiate the 
claim of service connection for the cause of the veteran's death, 
namely, evidence of the cause of death, evidence of injury or 
disease or other event in service, and evidence of a relationship 
between the cause of death and injury, disease or event in 
service.  She was informed of what she should do and what VA could 
do.  The appellant was notified too that she should identify any 
additional information or evidence that may be available.  After 
the appellant submitted additional information in January 2002, 
following the RO's efforts to obtain this evidence in March 2002, 
and following a response from the source identified by the 
appellant in April 2002, the RO adjudicated the claim on the 
merits in a May 2002 rating decision. 

For the above reasons, the Board finds that the RO's notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183  (2002) (identifying 
evidence to substantiate the claim and the relative duties of VA 
and the claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002)  (identifying the document that satisfies VCAA 
notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the notification letter was sent, 
the appellant submitted additional information to substantiate her 
claim.  As noted above, the RO sought out the medical evidence 
cited by the appellant that she indicated was available, with 
success.  As she has not identified any additional evidence that 
can be obtained and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the VCAA 
have been complied with.  

Background

Service medical records make no reference to a heart disorder.  
Service connection was established for no disability during the 
veteran's lifetime. 

A certificate of death indicated that the veteran died on August 
[redacted], 1987, due to congestive heart failure.  He was 71 years old.  
An April 2002 statement from "M.F.R.", M.D. (obtained at the RO's 
request in March 2002), indicates that this doctor treated the 
veteran from 1980 to 1987 because of recurrent bouts of chest pain 
and dyspnea.  All records of this treatment had been lost. 

In a statement dated in January 2002, the appellant indicated that 
earlier medical records regarding the veteran's condition were not 
available.  

In November 2002, the appellant contends that the veteran's 
congestive heart failure was related to the veteran's war service.  
At the hearing before the Board in October 2003, the appellant's 
reported that the veteran had chest pain three years after service 
(Transcript [T.] at page 5).  She indicated that she was married 
to the veteran in 1936 (T. at page 4).  The appellant's 
granddaughter stated that her grandmother told her that after 
service, the veteran had been having chest pains, though she was 
unaware of when it started (T. at page 6.). 

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases will be presumed if manifest to a 
compensable degree within the year after active service and 
certain other diseases are presumed related to service due to the 
veteran's status as a former POW.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R.  §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was manifest 
to a compensable degree within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.  §§ 3.303, 3.307, 
3.309.  

The appellant contends that the veteran's death was due to 
congestive heart failure related to service.  She contends that 
the congestive heart failure was related to the veteran's war 
service.  However, medical evidence does not indicate such an 
association.  The veteran's congestive heart failure is not cited 
within the veteran's service medical records or in post-service 
medical records until many years after the veteran's military 
service.  These facts only provide negative evidence against the 
conclusion that the veteran's death, at the age of 71, had any 
association to service.  Although the appellant has contended that 
the veteran's death was related to war service, as a layperson she 
is not competent to establish these facts by her own assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  "Congestive heart 
failure" is not listed as a disease specific to former POWs under 
38 C.F.R. § 3.309(c).

Based on the evidence, there is no competent evidence to suggest 
that the condition that caused his death was related to service.  
For the reasons stated, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit-of-the doubt 
rule is not applicable and the claim is denied.  38  U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 491 
(1990).


ORDER

Service connection for cause of the veteran's death is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



